DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 4-20 are allowed.
The closest reference is Sato (US 2015/0339540) which discloses an information processing device (par. [0061]) comprising: a calculation unit (40) that calculates an effective index (leaf area index) representing a degree of light effectively utilized for a measurement target (i.e., plant 30) in light incident on the measurement target, as an index regarding the light incident on the measurement target on a basis of a measured value regarding the measurement target obtained by sensing performed by a sensor (i.e., camera 20) (see par. [0055], [0096] and [0112)). However, Sato fails to teach or suggest limitations “calculating a transport ETR on a basis of a photochemical system reaction maximum ETR and a carbon reduction reaction maximum ETR, wherein the effective index is an index obtained by converting the transport Electron Transport Rate (ETR) of the plant into an amount of emission of light incident on the plant” as now claimed in claims 1, 19 and 20.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 19 and 20.
As to claims 1, 19 and 20, the prior art of record, taken alone or in combination, fails to disclose or render limitations “calculating a transport ETR on a basis of a photochemical system reaction maximum ETR and a carbon reduction reaction maximum ETR, wherein the effective index is an index obtained by converting the transport Electron Transport Rate (ETR) of the plant into an amount of emission of light incident on the plant”, in combination with the rest of the limitations of claims 1, 19 and 20.
	Claims 4-18 are dependent from claim 1; therefore, they are allowed with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                 Primary Examiner, Art Unit 2886                                                                                                                                       September 1, 2022